Citation Nr: 0520210	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  92-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether granting an earlier effective date of February 1, 
2000, for an apportionment of the veteran's benefits, which 
created a lump sum payment of $3,600.00 for the period from 
February 1, 2000 to February 1, 2002, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1989 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, in which the RO assigned an 
earlier effective date of February 1, 2000, for an 
apportionment of the veteran's benefits to M.B. as custodian 
for J.T.R.  The appellant has perfected a timely appeal.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  M.B. filed her most recent apportionment claim as 
custodian for J.T.R. on January 31, 2000.  She had withdrawn 
an earlier claim for such apportionment.

3.  During the period from February 1, 2000 to February 1, 
2002, the veteran's child, J.T.R., was not living with the 
veteran 

4.  During the period from February 1, 2000 to February 1, 
2002, the veteran was not reasonably discharging his 
responsibility for child support.

5.  The appellant has not shown that assigning an earlier 
effective date of February 1, 2000, to an apportionment for 
M.B. as custodian for J.T.R. has imposed an undue financial 
hardship on the veteran.


CONCLUSION OF LAW

Assignment of an earlier effective date of February 1, 2000, 
for apportionment of the veteran's benefits was proper.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.105, 
3.156, 3.400, 3.450, 3.451, 3.458 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002).  VA has undertaken to tell 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).

The appellant and his representative were notified by letter 
dated in September 2002, in the October 2003 administrative 
decision, and in the November 2003 statement of the case of 
the evidence needed to challenge the propriety of the earlier 
effective date of February 1, 2000, for apportionment of the 
veteran's benefits.  They also were notified of the evidence 
the appellant needed to provide, the evidence VA would 
obtain, as well as the need for him to submit any evidence in 
his possession.  

These documents provided them with notice of the law and 
governing regulations, including the VCAA and regulations on 
apportionment and effective dates, as well as the reasons for 
the grant of an earlier effective date of February 1, 2000, 
for apportionment of the veteran's benefits and the 
requirement to submit evidence that established that this 
earlier effective date imposed an undue financial hardship on 
the veteran.  By way of these documents, the appellant was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the appellant's behalf.  Thus, the Board observes that all of 
the aforementioned correspondence informed the appellant of 
the evidence he was responsible for submitting and what 
evidence VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, although some of this notice was provided after 
the initial adverse decision, each of the four content 
requirements of a VCAA notice has been fully satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

The Court also recently held that prejudicial error occurs in 
the context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005), slip op. at 15, 22.  
Appellants must identify "with considerable specificity": 
(1) how the VCAA notice was defective; (2) what evidence the 
appellant would have provided or requested that VA obtain had 
VA fulfilled its notice obligations; and (3) how the lack of 
notice and evidence affected the essential fairness of the 
adjudication.  Mayfield, slip op. at 21.  

Failure to inform the appellant about who should provide what 
information and evidence, by itself, does not have the 
natural effect of producing prejudice because prejudice can 
arise from such an error only if the appellant failed to 
submit evidence because he was not advised to do so or if VA 
failed to obtain evidence that it should have obtained.  
Mayfield, slip op. at 23.  Failure to provide notice before 
the initial adverse decision by the AOJ also does not have 
the natural effect of producing prejudice.  Mayfield, slip 
op. at 24.  

Here, there is no indication that the post-adjudication VCAA 
notice provided to the appellant and his service 
representative constituted prejudicial error.  The appellant 
has not identified specifically how the notice was defective, 
what evidence he would have provided if otherwise notified 
about the VCAA, or how the lack of proper notice and evidence 
affected the essential fairness of this adjudication.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, including paternity test results and a birth 
certificate for J.T.R, a list of the veteran's monthly 
expenses and income, and a list of M.B.'s monthly expenses 
and income as custodian for J.T.R.  There are no reported 
records that are not part of the claims folder.

As part of the duty to assist under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this case, 
the decision turns on the effective dates of apportionment 
claims.  Therefore, an examination is not required.

Because the issue of whether the assignment of an earlier 
effective date of February 1, 2000, for apportionment of the 
veteran's benefits, was appropriate turns on an 
interpretation of law and regulations, remanding this claim 
for additional VCAA notice would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).  
And there is no reasonable possibility that further 
assistance would aid the appellant in substantiating his 
claim.  38 U.S.C.A. § 5103(A)(2); see Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); and Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Factual Background

A birth certificate issued by the Commonwealth of Virginia, 
and included in the claims file indicates that J.T.R. was 
born to the veteran and M.B. on February [redacted], 1999.

In a March 1999 letter, M.B. requested an additional 
apportionment of the veteran's benefits in the amount of 
$100.00 per month for J.T.R.  She stated that J.T.R. was the 
veteran's child.  Attached to this letter was a completed 
"Acknowledgement of Paternity" form in which the veteran 
acknowledged under oath that he was J.T.R.'s father.

In a July 1999 letter, M.B. withdrew her claim for an 
additional apportionment of the veteran's benefits in the 
amount of $100.00 per month for J.T.R. because the veteran 
had begun paying child support to her as J.T.R.'s custodian.

In a Special Apportionment Decision dated in August 1999, the 
RO concluded that, as M.B. had withdrawn her claim, no 
apportionment would be created.  M.B. and the appellant, as 
the veteran's fiduciary, were notified of this decision later 
that same month.

In a January 2000 letter, M.B. requested apportionment of the 
veteran's disability benefits.  She stated that the veteran 
had not yet paid her any monies for J.T.R.'s support.

Paternity test results dated in October 2001 reportedly 
showed that it was 99.99 percent likely that the veteran was 
J.T.R.'s father.

In a November 2001 paternity order, the Franklin City 
Combined Juvenile and Domestic Relations District Court, 
Franklin, Virginia, adjudicated the veteran as J.T.R.'s 
father.

M.B. was in receipt of an apportionment of the veteran's 
benefits for K.R., from March 1, 1998 to February 1, 2002.  
The amount of the apportionment was $302.00 per month.  The 
apportionment was terminated after M.B. submitted evidence 
that the veteran was not K.R.'s father.

In July 2002, the veteran's fiduciary submitted a VA Form 21-
4138 showing that the veteran's reported monthly income 
exceeded his reported monthly expenses by approximately $623.  
The veteran's entire reported monthly income consisted of his 
VA disability benefits.

M.B. submitted a VA Form 21-4138 in July 2002 in which she 
stated that her reported monthly expenses exceeded her 
reported monthly income by approximately $146.  She was 
unemployed and her only income consisted of Social Security 
benefits for J.T.R.

In a Special Apportionment Decision issued in September 2002, 
the RO apportioned the veteran's benefits in the amount of 
$302.00 to M.B. as custodian of J.T.R. effective February 1, 
2002.  M.B. and the veteran's fiduciary were both notified of 
the new apportionment rate of $302.00 per month for J.T.R. in 
letters from the RO dated in September 2002.  As no appeal 
was initiated of this decision, it became final in September 
2003.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

On VA field examination in January 2003, the field examiner 
noted that he had met with the veteran at his parents' home.  
He also had met with M.B. at her home and had spoken to the 
veteran's fiduciary, who was then the veteran's mother.  The 
examiner noted that it was clear that the veteran remained 
incompetent.  The field examiner stated that the veteran 
received VA disability benefits and Social Security benefits, 
both of which were paid to his mother.  The veteran's 
fiduciary held approximately $9,440.00 in an account for the 
veteran's benefit and paid out a monthly allowance of $750 to 
the veteran.  The veteran absolutely could not understand why 
he could not have more money.

When he visited M.B. and J.T.R. in January 2003, the VA field 
examiner found nothing adverse to the child's welfare.  He 
stated that the veteran's fiduciary provided no support to 
J.T.R. from the veteran's personal funds.  He also stated 
that the veteran had always relied upon the VA apportionment 
to take care of his obligations toward J.T.R.  

As noted above, in an October 2003 administrative decision, 
the RO assigned an earlier effective date of February 1, 
2000, to an apportionment of the veteran's benefits for M.B. 
as custodian for J.T.R.  This action resulted in a lump sum 
payment of $3,600.00.

Later that same month, in October 2003, the appellant 
disagreed with the apportionment for M.B. as custodian for 
J.T.R..  The appellant stated that the veteran's total 
apportionment of $1188.00 was causing financial hardship.

And, in a statement on the appellant's December 2003 
substantive appeal (VA Form 9), he contended that the veteran 
already had paid enough money to M.B. for J.T.R. and should 
not be required to pay her any more money.

Analysis

The appellant essentially contends that the apportionment for 
the period from February 1, 2000 to February 1, 2002, was 
unfair.  The appellant points out that M.B was being paid an 
apportionment during this period for K.R., who was 
subsequently shown not to be the veteran's son.  Thus, it is 
maintained, that the veteran is being forced to pay twice for 
the same dependent.

The RO has attempted to account for M.B.'s receipt of 
benefits for K.R., by apportioning only $150.00 per month for 
J.T.R. during the period from January 1, 2000 to February 1, 
2002.  This is less than half of the apportionment to J.T.R. 
for the period beginning on February 1, 2002.

The RO's actions show that it recognized that since K.R. and 
J.T.R. were residing in the same household, some portion of 
the apportionment for K.R. could accrue to the benefit of 
J.T.R.  However, the apportionments were meant to be 
primarily, if not exclusively, for the support of the 
specific children for whom they were made.  The fact that the 
veteran may have been paying support for a child who was not 
his, did not discharge him from his obligation to support a 
child who was his.  Thus the payments to M.B. for K.R., did 
not excuse him from supporting J.T.R.

Pertinent law and regulations provide that all or any part of 
the VA compensation benefits payable on account of any 
veteran may be apportioned.  The child of any veteran is 
entitled to an apportionment of the veteran's behalf if the 
child is not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 
3.450(a)(1) (2004).

A special apportionment may be paid under 38 C.F.R. § 3.451 
without regard to any other provision regarding 
apportionment.  Where hardship is shown to exist, 38 C.F.R. 
§ 3.451 provides that compensation may be apportioned between 
the veteran and his or her "dependents" on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R.§ 
3.451 (2004).

A veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran.  Id.  Ordinarily, an 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her, 
whereas an apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  Id.

In determining the basis for special apportionment, 
consideration should be given to such factors as the amount 
of VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  Id.  
As noted above, the governing regulation states that an 
apportionment of less than 20 percent of a veteran's benefits 
ordinarily would not provide a reasonable amount for any 
apportionee.  In this case, 20 percent of the veteran's 
monthly VA disability benefits of $1616 would be 
approximately $323.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

For apportionment claims, the effective date will be in 
accordance with the facts found.  On other than an original 
apportionment claim, the effective date will be from the 
first day of the month following the month in which the 
apportionment claim is received.  38 C.F.R. § 3.400(e)(1) 
(2004).

As just discussed, M.B.'s most recent apportionment claim was 
received at the RO on January 31, 2000.  There had been an 
earlier claim, thus, it was not an original claim.  
Accordingly, the earliest effective date for any 
apportionment awarded to M.B. as custodian of J.T.R. would be 
February 1, 2000.

The evidence shows that M.B.'s monthly expenses during the 
period from February 1, 2000 to February 1, 2002, exceeded 
her monthly income.  She was unemployed and had no income 
except for the apportionment that she receives from VA as 
custodian of J.T.R., the veteran's acknowledged child.  

It also appears from a review of the record that the veteran 
was required to pay $282 per month to M.B. in court-ordered 
child support for J.T.R. but was not doing so.  Therefore, it 
must be concluded that he was not discharging his support 
duties.

During the relevant period, the veteran's monthly household 
income, exceeded his monthly expenses, even with payment of 
apportionments, and he had accrued significant savings.

However, each of the apportionees received less than 20 
percent of the veteran's disability benefits (or less than 
$323) except for the $402 apportionment paid to the custodian 
of one of the veteran's other children (and not to M.B. as 
the custodian of J.T.R.).  Thus, most of the veteran's 
apportionees (including M.B. as the custodian of J.T.R.) do 
not receive a reasonable amount of support under applicable 
regulations governing special apportionments. 38 C.F.R.§ 
3.451 (2004).  

Hardship contemplates an inability to pay for essentials such 
as food, clothing, shelter or medical expenses.  The 
appellant has not asserted that the veteran is unable to pay 
for any of these essentials as a result of the assignment of 
an earlier effective date of February 1, 2000, for 
apportionment of his benefits.  Although M.B. has been unable 
to pay for all of her monthly expenses at least since 
February 1, 2000, the evidence shows that the veteran's 
income has consistently exceeded his monthly household 
expenses and multiple apportionments.  Taking all of these 
factors into consideration, the Board finds that the 
appellant has not shown that the veteran experienced undue 
financial hardship as a result of the assignment of an 
earlier effective date of February 1, 2000, for apportionment 
of his benefits.

The Board thus finds that the assignment of an earlier 
effective date of February 1, 2000, for apportionment of the 
veteran's benefits was proper.


ORDER

The assignment of an earlier effective date of February 1, 
2000, for an apportionment of the veteran's benefits, which 
created a lump sum payment of $3,600.00 for the period from 
February 1, 2000 to February 1, 2002, was proper.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


